Opinion by
Mb. Justice Dean,
We have before us the somewhat unusual case of two warring trades unions invoking the law for the settlement of their respective rights and the determination of their legal conduct in carrying out the purpose of their respective organizations. From the facts found by the court below it appears that plaintiffs are journeymen plumbers, residents of Philadelphia, and members of an incorporated society chartered by act of assembly under the name of “ The Plumbers’ League of the City of Philadelphia.” The defendants are members of an unincorporated association known as “ The Council of Allied Building Trades of Philadelphia and Vicinity.” Tins association is composed of delegates from different, separate and subordinate building trade unions in the city. Its theory of organization is, that there should be an affiliation of all trades unions throughout the city and the world, to the end that “ competition shall be replaced by unity of action,” and that workmen who make the profits of all industry possible should, as intelligent men, move and organize. The scope of their organization is indicated by this invitation: “We earnestly invite all organizations of workmen engaged in the building trades to join us in our perma*88nent efforts to build a permanent edifice until there shall be no man in working trades that does not own allegiance to the Council of the Allied Building Trades of the City of Philadelphia.” The Plumbers’ League of Philadelphia, to which plaintiffs belonged, did not accept this invitation; it never became a member of the Allied Building Trades Council.
In April, 1901, a building was in course of erection at the corner of Third and Chestnut streets, known as the “ Mariner and Merchant Building.” The general contractors for it Avere W. A. & E. A. Wells; under them as subcontractors for the plumbing and gas fitting were Hoban & Doyle; the latter were the employers of plaintiffs who were journeymen plumbers ; no one of defendants Avas employed on or about the building. At the same time there were a number of other workmen employed on the building engaged in other trades, such as steam fitters, painters, etc., who Avere nonunion men. While the work was thus progressing the Council of the Allied Building Trades ordered a strike of all workmen engaged at the building who were affiliated with the council. The reason given for ordering the strike was, that workmen were employed on the building Avho were nonunion men, and plumbers belonging to a society not affiliated with the Council of Allied Trades'. Previous to the strike, defendants had tried to induce plaintiffs to join them, but plaintiffs had refused. Under the strike order two thirds of the men then employed on the building quit work. While the strike was on, defendants called upon the manager for the general contractors and told him, that if plaintiffs were removed the strike Avould be called off; the result was a writing, whereby it was agreed, that if plumbers of the United Association of Journeymen Plumbers and all other Avorkmen on the building had in their possession the working cards of their respective unions for the current quarter, no other strike would be declared until the completion of the building. This was signed by the general contractors and the representatives of the Allied Building Trades. The members of the United Association of Plumbers, authorized'to work, were members of an association affiliated with the Council of the Allied Building Trades. The contractors carried out their agreement and discharged $ie plaintiffs from work on that building; then the strike was declared off. *89Other workmen on the building, although nonunion men, were not discharged and continued work. About this time, representatives of the Plumbers’ League, to which plaintiffs belonged, had an interview with Mitchell, one of the defendants, and secretary of the Council of the Allied Trades, and Mitchell informed them that the Allied Trades intended to pursue the same course in future, and to drive every plumber in Philadelphia into the United Association of Journeymen Plumbers, one of the Allied Trades. By this conduct of defendants, plaintiffs have been unable to secure any steady employment at their trade, and will have to enter one of defendants’ unions or leave the city.
The court below was of opinion, that in so far as defendants, in furtherance of the purposes of the Council of the Allied Building Trades, undertook, by intimidation of plaintiffs and their employers to coerce the plaintiffs into joining their organization or any particular organization, and by such* action caused the workmen to suffer damage, such action was unlawful and ought to be restrained by equity. This conclusion is correct. This is not an indictment for a statutory offense nor for a common-law conspiracy, which last the legislature by acts of 1872, 1876 and 1891 has practically abolished ; it is a suit in equity to restrain an unlawful act. It is argued by appellees’ counsel, that an act may be clearly unlawful although not the subject of criminal prosecution; that an agreement by a number of persons that they will by threats of a strike deprive a mechanic of the right to work for others merely because he does not choose to join a particular union, is a conspiracy to commit an unlawful act, which conspiracy may be restrained.
We do not question that defendants may, under their constitution and rules, resolve that they will not work with members of other organizations or with nonunion men and act accordingly; that is their right, and their organization, when the conduct of its members is limited to refraining from work themselves according to such resolution, is not unlawful. But it is manifest, from the findings of fact and the testimony, that defendants went far beyond this. The contractors undertook the erection of a large and expensive building; they employed a large number of men skilled in all branches of the building trades, a majority of whom were members of defendants’ *90union. No notice was given by the organization to the contractors that their members would not be permitted to work on the same building with members of plaintiffs’ union or with nonunion men; after the building had progressed until it had reached what may be called its critical stage, a strike was ordered of all the workmen affiliated with defendants’ union and two thirds of all at work quit. After the strike, negotiations for calling it off were opened between the manager for the contractors and defendants, and the result was the agreement with their union heretofore noticed; then followed the discharge of plaintiffs from work on that building and then an interview between the president of plaintiffs’ union and the secretary of defendants’; the latter told the president that the Allied Trades intended to pursue the same course as at the Mariner and Merchant Building on every building in the city, for the purpose of driving every plumber into a union affiliated with the Allied Trades. This evidence would have established a criminal conspiracy at common law; concede, that it would not, under our present legislation, now establish it, nevertheless it is still an unlawful act. There was no complaint as to wages by any of the workmen on the building when the strike was declared; all wanted to work and their employers wanted them to work. But these defendants who did not work on the building had a grievance; plaintiffs refused to and would not join defendants’ union; they must be driven to joining it by threats of loss of work, and their employers must be compelled to aid defendants by threats of loss of money on their contract.
This is so plain that it is waste of time to more than state the facts to convince that the conduct of defendants was calculated to intimidate both employees and employers, and consequently was unlawful. The frightened employers, to avoid further loss yielded; the plaintiffs did not yield, and to prevent further intimidation of those who would otherwise employ them, they seek by this suit to restrain defendants from future acts of intimidation.
The first article of the constitution says: “ That the general great and essential principles of liberty and free government may be recognized and unalterably established; we declare, that all men are born equally free and independent *91and have certain inherent and indefeasible rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing and protecting property and reputation and of pursuing their own happiness.” Then follows the conclusion of this section: “ Everything in this article is excepted out of the general powers of the government and shall forever remain inviolate.” This clause, unlike many others in the constitution, needs no affirmative legislation, civil or criminal, for its enforcement in the civil courts. Where-ever a court of common pleas can be reached by the citizen, these great and essential principles of free government must be recognized and vindicated by that court, and the indefeasible right of liberty and the right to acquire property must be protected under the common-law judicial power of the court. Nor does it need statutory authority to frame its decrees or statutory process to enforce them against the violators of constitutional rights.
The right to the free use of his hands is the workman’s property as much as the rich man’s right to the undisturbed income from his factory, houses and lands; by his work he earns present subsistence for himself and family; his savings may result in accumulations which will make him as rich in houses and lands as his employer. This right of acquiring property is an inherent indefeasible right of the workman ; to exercise it he must have the unrestricted privilege of working for such employer as he chooses at such wages as he chooses to accept. This is one of the rights guaranteed him by our “ Declaration of Rights; ” it is a right of which the legislature cannot deprive him, one which the law of no trades union can take from him, and one which it is the bounden duty of the courts to protect. The one most concerned in jealously maintaining this freedom is the workman himself.
A conspiracy is the combination of two or more persons by A some concerted action to accomplish an unlawful purpose. It* is unlawful to deprive a mechanic or workmen of work by forc.eA threats or intimidation of any kind; a combination of two or j more to do the same thing by the same means is a conspiracy. Jf That by the legislation referred to such conspiracy is no longer y criminal, does not render it lawful. At common law the courts t' held that such combination was so prejudicial to the public in*92terests and so opposed to public policy as rendered it punishable criminally; but the legislature, which generally determines-what is and what is not public policy, has declared, that it is no longer a crime or misdemeanor But this is as far as it has gone, it is as far as it could go without abolishing the Declaration of Rights; to do that the whole people of the commonwealth must be directly consulted and they must give assent. For while the plain implication from the declaration is that the power to limit this indefeasible right rests solely with the people, yet when they adopted the constitution of 1874, with an extreme of caution they expressly said, “ Everything in this article is excepted out of the general powers of governmént and shall forever remain inviolate.” That is, shall forever remain with the people; they will not trust their own legislature with power to minimize or fritter it away, much less a trades union. If the legislature to-day abolished indictment for wilful and malicious trespass, or abolished the writ of estrepement, to-morrow courts of equity would still be bound under the Declaration of Rights to protect the citizen in the peaceable possession and enjoyment of his land, even if to do so they were compelled to imprison the lawless trespasser who refused to obey their writs. So the*1 same courts are still bound to protect the humblest mechanic or laborer in his right to acquire property. 0
Trades unions may cease to work for reasons satisfactory to their members, but if they combine to prevent others from obtaining work by threats of a strike or combine to prevent an employer from employing others by threats of a strike, they combine to accomplish an unlawful purpose, a purpose as unlawful now as it ever was, though not punishable by indictment. Such combination is a despotic and tyrannical violation of the indefeasible right of labor to acquire property which courts are bound to restrain. It is utterly subversive of the letter and spirit of the Declaration of Rights. If such combination be in accord with the law of the trades union, then that law and the organic law of the people of a free commonwealth cannot stand together; one or the other must go down.
It is argued, defendants, either individually or by organization, have the right, now, to peaceably persuade plaintiffs and others not to work and their employer not to hire them ; *93so they have. It is further argued that they can quit work when they choose; so they can. But neither of these suggested cases is the one before us.
Here a strike on a large building was declared because plain-} tiffs would not join a particular society; the declared purpose j of the strike was to cause loss of employment to plaintiffs because they would not join the Allied Building Trades, chose to remain faithful to their own union the Plumbers’ League; the Allied Trades would not declare the strike off, and permit work on the buildings to proceed until the employers entered into contract, practically stipulating that they would discharge plaintiffs and not reemploy them. It is not important that apt language precisely expressing the threat should have been used; the meaning of their declarations and acts was well understood by all parties. The men lost their work; the em- , ployers after á damaging stoppage were permitted to proceed because they yielded to the threat, that is, they were intimidated because they feared further loss. How absurd it is to call this peaceable persuasion, and how absurd to argue that if the law attempts to prevent it the right of the workmen to organize for their common benefit is frustrated. And then, what about the right of the Plumbers’ League to organize for the common benefit of its members of whom the plaintiffs are a part ? The declared purpose of the Allied Trades is by these ”j acts to absorb this union and thereby destroy it. Under no J possible view of the conduct of defendants was it lawful. The opinion of the Superior Court of Massachusetts, Plant v. Woods, 176 Mass. 492,* on a case much like this, expresses the manifest deduction from these facts :
“ The manifest object of the defendants was to have all the members of the craft subjected to the rules and discipline of their particular union in order that they might have better control over the whole business, and to that end they combined and conspired to get the plaintiffs and each of them to join the defendant association, peaceably if possible, but by threat and intimidation if necessary. . . . The right involved is the right to dispose of one’s labor with full freedom. This is a legal right and is entitled to legal protection. . . . The purpose of these defendants was to force the plaintiffs to join the defend*94ant association, and to that end they injured the plaintiffs in their business and molested and disturbed, them in their efforts to work at their trade. It is true they committed no acts of personal violence or physical injury to property, although they threatened to do something which might reasonably be expected *to lead to such results. In their threat however, there was « plainly that which was coercive in its effort upon the will. It is not necessary that the liberty of the body should be restrained. Restraint of the mind, provided it would be such as would force a man against his will to grant the thing demanded, and actually has that effect, is sufficient in cases like these.”
In that case the injunction was awarded as it was here:
1 Eddy on Combinations, 416 says:
“ The courts recognize the right of workingmen to combine together for the purpose of bettering their condition, and in endeavoring to attain their object they maj7 inflict more or less inconvenience and damages upon the employer; but a threat to strike unless their wages are advanced is something very different from a threat to strike unless workmen who are not members of the combination are discharged. In either case the inconvenience and .damage inflicted upon the employer is the same; but in the one case the means used are to obtain a legitimate purpose, namely, the advancemeut of their own wages, and the injury inflicted is no more than is lawfully incidental to the enjoyment of their own legal rights. In the other case the object sought is the injury of a third party; and while it may be argued that indirectly the discharge of the nonunion employee will strengthen and benefit the union and thereby indirectly benefit the union workmen, the benefit to the members of the combination is so remote, as compared to the direct and immediate injury inflicted upon the nonunion workmen, that the law does not look beyond the immediate loss and damage to the innocent parties to the remote benefits that might result to the union.”
And so, as already intimated, it comes simply to the question, shall the law of an irresponsible trades union, or, shall the organic law of a free commonwealth prevail? We answer every court of the commonwealth is bound to maintain the latter in letter and spirit.
The learned judge of the court below has so framed his decree *95that it is directed only against the unlawful acts. If there be “j disobedience or evasion of it, he thoroughly understands how to enforce it. rJ
All the assignments of error are overruled and the decree is affirmed-at costs of appellants.

 Also reported 57 N. E. Repr. 1011.—Reporter.